KNOLL, J.,
dissenting.
| iWith all due respect, I dissent from the majority imposing upon respondent a conditional admission to the practice of law, subject to a one-year period of monitoring by LAP. After submitting to substance abuse evaluation by two doctors who are professionals in the field of substance abuse, respondent was determined not to be an alcoholic and does not have a substance abuse problem. In my view, petitioner should be admitted to the practice of law without conditions. Conditional admission with a period of monitoring by LAP should be reserved for those who have been diagnosed with alcohol and/or drug problems.